DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 09/08/2020.
Claims 4-5, 10-11, 17 and 18 are cancelled per the amendment.
Claims 1-3, 6-9, 12-16, 19 and 20 are pending for examination.

Claim Objections
Claim 12 is objected to because of the following informalities: it depends on a canceled claim 11. For examination purposes, the claim is examined as being dependent on claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 12-16, 19 and 20 are rejected under 35 U.S.C. 102 (a) (1)  as being anticipated by Trainer et al. (US Pub. No. 2010/0039075 A1 and Trainer hereinafter).
As to Claim 1 and 15, Trainer in his teachings as shown in Fig.1-Fig.7 discloses a rotor dynamics adjustment system (See [0001]) comprising:
an intermediate pressure compressor 104A driven by an intermediate pressure turbine 104B through a shaft 104C and the high pressure spool 106 comprises a high pressure compressor 106A driven by a high pressure turbine 106B through a shaft 106C…See [0009]);
one or more rotor system sensors configured to collect a plurality of sensor data from the rotor system (See [0022], [0030]);
an electric motor (2, 3) operably coupled to the rotor system; and 
a controller (61) operable to:
monitor the one or more rotor system sensors while the rotor system is rotating (See [0026]-[0028]);
characterize a dynamic motion of the rotor system based on the sensor data from the one or more rotor system sensors (…sensor arrangement…See [0029]);
determine a damping correction torque to diminish the dynamic motion of the rotor system (…inductance L for adjustment of the electrical machine until damping and substantially balanced combined torque is presented to the prime mover along the mechanical linkages…See [0029]); and
command the electric motor to apply the damping correction torque to the rotor system (See [0029]-[0030]), wherein the electric motor is operable to apply one or more torque perturbations (Fig.7, 61,62) to a steady state load of the rotor system to modify the dynamic motion of the rotor system, and the electric motor is a motor-generator operable in a generator mode to increase a load on the rotor system and in a motoring mode to decrease the load of the rotor system in response to the controller (Fig.7. Total -63) that is produced as a result of an oscillating vibrating Torque 62 and anti-phase torque oscillation vibration 61 – See [0037] and see also [0033]-[0036]).
As to Claim 8, Trainer discloses a gas turbine engine (See [0001]) comprising:
a compressor (104A, 106A) section (See [0009])
a turbine section (…gas turbine engine 100…See [0009]);
a combustor section (108) between the compressor section and the turbine (100) section (See [0009]);
a shaft (104C) operably coupling the compressor section and the turbine section, wherein the compressor section, the turbine section, and the shaft form a rotor system (See [0009]-[0010]);
a rotor system comprising at least one compressor section and at least one turbine section operably coupled to a shaft (…an intermediate pressure compressor 104A driven by an intermediate pressure turbine 104B through a shaft 104C and the high pressure spool 106 comprises a high pressure compressor 106A driven by a high pressure turbine 106B through a shaft 106C…See [0009]);
one or more rotor system sensors configured to collect a plurality of sensor data from the rotor system (See [0023]);
an electric motor (2, 3) operably coupled to the rotor system; and 
a controller (61) operable to:
monitor the one or more rotor system sensors while the rotor system is rotating (See [0026]-[0028]);
sensor arrangement…See [0029]);
determine a damping correction torque to diminish the dynamic motion of the rotor system (…inductance L for adjustment of the electrical machine until damping and substantially balanced combined torque is presented to the prime mover along the mechanical linkages…See [0029]); and
command the electric motor to apply the damping correction torque to the rotor system (See [0029]-[0030]), wherein the electric motor is operable to apply one or more torque perturbations (Fig.7, 61,62) to a steady state load of the rotor system to modify the dynamic motion of the rotor system, and the electric motor is a motor-generator operable in a generator mode to increase a load on the rotor system and in a motoring mode to decrease the load of the rotor system in response to the controller (Fig.7. shows a stable torque total output  (T Total -63) that is produced as a result of an oscillating vibrating Torque 62 and anti-phase torque oscillation vibration 61 – See [0037] and see also [0033]-[0036]).
As to Claim 2 and 16, Trainer discloses the rotor dynamics adjustment system of claim 1 and the method of 15, wherein the damping correction torque comprises a phase, a magnitude, and a sign of one or more torques to diminish the dynamic motion of the rotor system (See [0026]-[0029]).
As to Claim 3, Trainer discloses the rotor dynamics adjustment system of claim 1, wherein the rotor system comprises a spool of a gas turbine engine (See [0002]).
Claim 6, Trainer discloses the rotor dynamics adjustment system of claim 1, wherein the electric motor (2, 3) is directly coupled to the shaft (5, 6, 7 and see [0010]).
As to Claim 7 and 20, Trainer discloses the rotor dynamics adjustment system of claim 1 and the method of claim 15, wherein the electric motor is coupled to the shaft through a geared (4) interface (See [0005]-[0007]).
As to Claim 9, Trainer discloses the gas turbine engine of claim 8, wherein the damping correction torque comprises a phase, a magnitude, and a sign of one or more torques to diminish the dynamic motion of the rotor system (Fig.1 and See also [0002] and [0037]).
As to Claim 12, Trainer discloses the gas turbine engine of claim 11, wherein the motor-generator is operable as a starter motor and as a generator to produce electric power (See [0026]-[0029]).
As to Claim 13, Trainer discloses the gas turbine engine of claim 8, wherein the rotor system is a low speed spool, and further comprising a high speed spool comprising a high pressure compressor, a high pressure turbine, and a second shaft concentrically arranged with respect to the shaft of the low speed spool (See [0030]).
As to Claim 14, Trainer discloses the gas turbine engine of claim 13, further comprising a second electric motor (2, 3) operably coupled to the second shaft, wherein the electric motor and the second electric motor are independently controlled to each supply a supplemental motive force and fuel combustion in the combustor section provides a primary motive force for the low speed spool and the high speed spool (See [0033]-[0037]).
Claim 19, Trainer discloses the method of claim 15, wherein the electric motor is directly coupled to the shaft (56, 57 and see [0036).

Response to Arguments/Remarks
As to Applicant’s argument “…there is no disclosure in Trainer of an electrical motor equivalent to that as recited in claim 1 as amended…Claim 1 has been amended to include the limitation of “the controller is configured to command the electric motor to apply one or more torque perturbations to modify the dynamic motion of the rotor system, and the electric motor is a motor- generator operable in a generator mode to increase a load on the rotor system and in a motoring mode to decrease the load of the rotor system in response to the controller’, which Applicant respectfully submits is clearly not shown, disclosed or taught by Trainer. Support for this amendment is clearly found in the specification and drawings of the present application thus no new matter has been added…Accordingly, Applicant respectfully submits that claim 1 as amended is allowable over Trainer. Claims 8 and 15 have been similarly amended and are also allowable for at least the same reasons that claim 1 is allowable…Claims 2-3, 6-7, 9, 12-14, 16, and 19-20 depend either directly or indirectly from claims 1, 8, and 15 accordingly, claims 2-3, 6-7, 9, 12-14, 16, and 19-20 are also believed to be in a condition for allowance for at least the same reasons as claims 1, 8, and 15 in addition to including additional limitations….”
In response to applicant’s arguments/remarks, the examiner respectfully disagrees with the applicant’s assertions. It should be noted that the claims are examined based on what is claimed and using the broadest reasonable interpretation Total 63 (See at least [0037]). This teaches on what is claimed by the applicant and the intended use of modifying the dynamic motion of the rotor system (prime mover). In addition, it is also thought by Trainer that the sensing of torque vibration can occur at a number of positions and the values consolidated in order to provide, through appropriate calculation, or a look-up table, or iteratively, a response by the controller in order to achieve balance and stabilization of the total torque, T Total (See also [0034]). Therefore, the rejection of the independent claims 1, 8, 15 and its respective dependent claims are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846